United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 21, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41252
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

OSCAR HERNANDEZ-FLORES,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:03-CR-999-1
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Oscar

Hernandez-Flores (Hernandez) on appeal has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Hernandez has not responded to

counsel’s motion.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this appeal.    Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41252
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.